Citation Nr: 1822702	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-19 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post acromioclavicular joint dislocation of the right shoulder.

2.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the left knee, status post ligament tear with debridement.

3.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease of the right knee and, if so, whether the claim should be allowed.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left wrist injury and, if so, whether the claim should be allowed.

5.  Entitlement to a total disability rating based on individual unemployability.

6.  Entitlement to service connection for diabetes.

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1985 to November 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As to the right knee, left wrist, and TDIU claims, a notice of disagreement (NOD) was received in May 2013.  A statement of the case (SOC) was issued in January 2015; and a substantive appeal (via a VA Form 9) was filed in March 2015.  A supplemental statement of the case (SSOC) was issued in August 2016.

As to the right shoulder and left knee, an NOD was received in July 2012.  An SOC was issued in May 2014; and a substantive appeal (via a VA Form 9) was filed in June 2014.  An SSOC was issued in August 2016.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned, and a transcript is of record.
The issues of entitlement to a rating in excess of 30 percent for a right shoulder disability, entitlement to a rating in excess of 10 percent for a left knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As noted in testimony on the record before the Board in May 2017, the Veteran withdrew his appeal for entitlement to service connection for diabetes.

2.  In a November 2009 rating decision, the RO declined to reopen a claim for  service connection for a right knee disability; the Veteran did not perfect an appeal as to that decision, and it is now final.

3.  In a November 2009 rating decision, the RO declined to reopen a claim for service connection for a left wrist injury; the Veteran did not perfect an appeal as to that decision, and it is now final.

4.  Evidence associated with the claims file since the last rating decision in November 2009, regarding service connection for a right knee disability, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

5.  Evidence associated with the claims file since the last rating decision in November 2009, regarding service connection for a left wrist injury, is cumulative of the evidence previously considered, and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.
 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for diabetes have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The November 2009 rating decision which declined to reopen the Veteran's claim of service connection for a right knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim of service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The November 2009 rating decision which declined to reopen the Veteran's claim of service connection for a left wrist injury is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

5.  New and material evidence has not been received to reopen the claim of service connection for a left wrist injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the May 2017 hearing, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for diabetes.  As such, there remain no allegations of errors of fact or law for appellate consideration for this claim; and it is dismissed.

II.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters sent to the Veteran, dated in June 2011, and May 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Additionally, all relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist. 38 U.S.C. § 5103A .

III.  Reopening

The Board, in the first instance, must rule on the matter of reopening because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the first step in reopening, there is a three-part analysis.  First, since the last disallowance on any basis, i.e., on the merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be new evidence (i.e., noncumulative evidence, not redundant, and not previously submitted).  VA evidence which was constructively on file and is now actually on file, may be new and material evidence if it is not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  If no new evidence is submitted, no analysis of materiality is required. Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999). 

Second, the new evidence need be probative only as to each element that was a specified basis for the last denial without having to establish all elements needed for allowance.  Third, it must be material. 

Under 38 C.F.R. § 3.156 (b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Under 38 C.F.R. § 3.156 (c) the receipt of additional relevant service records will be cause to reconsider a prior rating decision denying a service connection claim. 

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Knee

The Veteran contends that service connection is warranted for a right knee disability.

By way of background, service connection for a right knee disability was previously considered and denied by a November 2004 rating decision.  There was no evidence of treatment in service and no evidence that the condition manifested to a compensable degree within one year of discharge.  The Veteran was notified of the decision by a letter dated in November 2004.  The Veteran submitted a notice of disagreement and a statement of the case was issued in July 2005.  The Veteran then requested a hearing, which was held in August 2005.  The denial was continued per a Supplemental Statement of the Case dated in March 2006.  The Veteran did not submit a VA Form 9 to perfect the appeal.  Thus, the decision became final.

The Veteran requested to reopen the claim in March 2009.  See March 2009 Statement in Support of Claim.  In November 2009, the RO again denied the claim and stated that the evidence from private physicians submitted in connection with the current claim did not constitute new and material evidence because it did not show that the current disability was in any way related to active military service.  

The Veteran's claim to reopen was received in May 2011.

During the May 2017 hearing, the Veteran testified that he injured his right knee while playing sports in service.  He further testified that he went to sick call, following the injury, and fluid was drained from his knee.  He further contended that he did not experience further problems with his knee.  Additionally, the Veteran testified that he had never spoken to a doctor about his knee following service nor had the claimed knee injury ever been related back to service.  As such, the undersigned held the record open for 90 days to allow the Veteran to submit additional medical evidence in support of his claim.  To date, no evidence has been received.

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  

The Board finds that no additional treatment records were added to the claims file which evidence treatment in service or an indication that the condition manifested to a compensable degree within one year of the date of discharge.  Additionally, the post-service evidence from private physicians does not constitute new and material evidence because it does not show that the right knee disability is in any way related to active service.  

Thus, the Board concludes that since the last final rating decision, no evidence has been received that is both "new" and "material," and the application to reopen the claim must be denied.

Left Wrist

The Veteran contends that service connection is warranted for a left wrist injury. 

By way of background, service connection for a left wrist injury was previously considered and denied by a November 2004 rating decision.  There was no evidence of an injury in service and no evidence at that time of a chronic left wrist disability.  The Veteran was notified of the decision by a letter dated in November 2004.  The Veteran submitted a notice of disagreement and a statement of the case was issued in July 2005.  The Veteran then requested a hearing, which was held in August 2005.  The denial was continued per a Supplemental Statement of the Case dated in March 2006.  The Veteran did not submit a VA Form 9 to perfect the appeal.  Thus, the decision became final.

Private treatment records noted that the Veteran underwent an open reduction internal fixation surgical procedure in February 2009.  The record also notes that the Veteran did not have treatment for his left wrist until two years prior to the surgery.  

The Veteran requested to reopen the claim in March 2009.  See March 2009 Statement in Support of Claim.  In November 2009, the RO again denied the claim and stated that the evidence from private physicians submitted in connection with the current claim did not constitute new and material evidence because it did not show that the current disability was in any way related to active military service.  

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  

The Veteran's claim to reopen was received in May 2011.

During the May 2017 hearing, the Veteran testified that he injured his left wrist after falling on it while in service.  He further testified that he went to sick call, following the injury, and was told that it was possibly a strain.  He was provided a brace to wear for about two weeks.  The Veteran further testified that once the brace was removed, he was not fully healed as he had a weakened grip.  He denied seeking further treatment while in service, but stated that he sought treatment from a private physician following separation.  The Veteran testified that x-rays were conducted and his doctor told him that it appeared to be an old injury that he had for years.  In light of the Veteran's testimony, the undersigned held the record open for 90 days to allow the Veteran to submit additional medical evidence in support of his claim.  In May 2017, the Veteran submitted medical evidence.  

Since the last rating decision in November 2009, the only evidence that has been added to the record are treatment records dated in January and February 2009 (received in May 2017) and the Veteran's hearing testimony.  The January 2009 report reveals impressions of degenerative or old post traumatic changes of the left wrist noted along the distal radius near the radical aspect.  The February 2009 report reveals that the Veteran had an injury years ago and has had progressive limitation of range of motion and pain of his wrist since.  The Board specifically notes that the February 2009 report was previously submitted in 2009 and considered.  All of the evidence submitted is duplicative or cumulative of the testimony and evidence that was already of record at the time of the last decision.  Therefore, it does not constitute new and material evidence to reopen the claim. 


ORDER

The appeal of the claim of entitlement to service connection for diabetes is dismissed.

New and material evidence not having been received, the claim of entitlement to service connection for a right knee disability is not reopened; the appeal is denied.

New and material evidence not having been received, the claim of entitlement to service connection for a left wrist disability is not reopened; the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Right Shoulder 

The Veteran contends that a rating in excess of 30 percent for his right shoulder disability is warranted.

The Veteran contended that his right shoulder disability has worsened in severity.  See July 2012 Statement in Support of Claim.  A VA examination was last conducted in August 2016.  At the May 2017 Board hearing, the Veteran asserted that his right shoulder disability was worse than indicated in the August 2016 examination and that the Veteran overexerted himself during that examination due to the medication that he was taking for his pain and due to the fact that he pushed his right arm farther during the examination than he would on his day-to-day movements.  As such, it is the Veteran's contention that the examination results were an inaccurate representation of his current range of motion and associated threshold for pain.  Because the Veteran's testimony suggests that there may be a material change in his service-connected right shoulder disability the Board will afford him another VA examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Left Knee

The Veteran contends that a rating in excess of 10 percent for his left knee disability is warranted.

The Veteran contends that his left knee disability has worsened in severity.  See July 2012 Statement in Support of Claim.  A VA examination was last conducted in August 2016.  At the May 2017 Board hearing, the Veteran also contended that his left knee disability was worse than indicated in the August 2016 examination and that the Veteran overexerted himself during that examination due to the medication that he was taking for his pain and due to the fact that he pushed his left knee farther during the examination than he would on his day-to-day movements.  As such, it is the Veteran's contention that the examination results were an inaccurate representation of his current range of motion and associated threshold for pain.    Because the Veteran's testimony suggest that there may be a material change in his service-connected left knee disability the Board will afford him another VA examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).


TDIU

The Veteran contends that he is unemployable due to his right shoulder and left knee disabilities and is therefore entitled to TDIU.

During the hearing, the Veteran testified that he last worked in 2008 or 2009, and that his current Social Security disability is based on his right shoulder disability, his knees, and diabetes.  The Board acknowledges that the development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).  As these pending claims are inextricably intertwined with the TDIU issue, the Board may not adjudicate the TDIU claim until the other pending appeals are resolved.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  

2.  Obtain any updated Social Security Administration records pertaining to the Veteran's receipt of disability benefits.

3.  The Veteran should be afforded a VA examination to determine the current severity of the Veteran's left knee disability.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b)  Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing of BOTH knees for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  In regard to flare-ups (pursuant to Sharp v. Shulkin) if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

4.  The Veteran should be afforded a VA examination to determine the current severity of his right shoulder disability.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  
(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b)  Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing of BOTH shoulders for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the shoulders cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  In regard to flare-ups (pursuant to Sharp v. Shulkin) if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

5.  Then, adjudicate the appeal, with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


